United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1740
                                  ___________

Steven M. Jacob; Dan Meis,                *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of Nebraska.
Robert Houston, in his individual and *
official capacity as Director of the      *    [UNPUBLISHED]
Nebraska Department of Correctional *
Services; Nebraska Department of          *
Correctional Services,                    *
                                          *
             Appellees.                   *
                                     ___________

                             Submitted: July 5, 2007
                                Filed: July 10, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Steven Jacob and Daniel Meis are serving sentences of life imprisonment in
Nebraska for first-degree murder. They filed a 42 U.S.C. § 1983 complaint, claiming
that denying them eligibility for parole violated the Due Process Clause of the
Fourteenth Amendment, the Eighth Amendment’s prohibition against cruel and
unusual punishment, and the Ex Post Facto Clause. The district court1 found plaintiffs
had stated no federal claim, dismissed the action under Federal Rule of Civil
Procedure 12(b)(6), and later denied plaintiffs’ Federal Rule of Civil Procedure 59(e)
motion to alter or amend the judgment. Upon de novo review of the dismissal, see
Federer v. Gephardt, 363 F.3d 754, 757 (8th Cir. 2004) (standard of review), we agree
with the district court that plaintiffs failed to state any federal claim, see Whisman v.
Rinehart, 119 F.3d 1303, 1312 (8th Cir. 1997) (alleged violation of state law does not
by itself state claim under § 1983). The court also properly refused to enter a default
judgment, see Fed. R. Civ. P. 12(a)(4)(A); did not err in substituting Robert Houston
for Harold Clarke; and did not abuse its discretion in denying the Rule 59(e) motion,
see Flannery v. Trans World Airlines, Inc., 160 F.3d 425, 427-28 (8th Cir. 1998)
(standard of review).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motion to supplement.
                      ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                          -2-